internal_revenue_service number release date index no cc psi - plr-103848-00 date x a b_trust trust trust trust trust trust trust trust date date date date date dear this is in reply to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code x was incorporated on date x elected to be an s_corporation effective date the current shareholders of x are b_trust trust trust trust trust and trust on date a a grantor of trust and trust died trust and trust each held stock in x at the time of a's death b x's president represents that at the time of a's death trust a revocable_trust was a qualified_shareholder under sec_1361 b further represents that at the time of a's death trust was also a qualified_shareholder under sec_1361 upon the death of a_trust was divided into three subtrusts trust trust and trust b represents that trust sec_5 and were each qualified subchapter_s trusts qssts under sec_1361 however the income beneficiaries of trust sec_5 and failed to timely file an election under sec_1361 qsst election accordingly the subchapter_s_election of x was terminated on date b represents that the qsst elections for trust sec_5 and were not timely filed because the beneficiaries of the trusts were unaware of the need to make the election upon the death of a_trust ceased to qualify as a grantor_trust trust continued to qualify as a subchapter_s_trust under sec_1361 for the 2-year period beginning on the day of the deemed owner's death and ending on date trust did not distribute the shares of stock it held in x on or before date accordingly trust ceased to qualify as an eligible shareholder on date in date the attorney for x discovered that trust had not distributed the interests it held in x on or before date and that trust was no longer a qualified_shareholder following the discovery of trust 1's failure to qualify as an eligible s_corporation shareholder the assets of trust were transferred to trust sec_2 and b represented that trust sec_2 and are each a qualified s_corporation shareholder b represents that the terminating events the failure of trust to timely distribute out the interests it held in x and the failure of the beneficiaries of trust sec_5 and to make the qsst elections were not part of a plan to terminate x's s election or for tax_avoidance purposes x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year for taxable years beginning on or before date sec_1361 of the code provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 of the code provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 of the code provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 of the code provides that an election under sec_1361 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x's election to be an s_corporation terminated on date as a result of the failure of trust to timely distribute the interests it held x to qualified beneficiaries and the failure of the beneficiaries of trust sec_5 and to make the election required under sec_1361 we also hold that the termination was inadvertent within the meaning of sec_1362 of the code we further hold that pursuant to the provisions of sec_1362 of the code x will be treated as an s_corporation from date provided that x's election to be an s_corporation was otherwise valid and was not terminated under sec_1362 from date trust sec_2 and will be treated as trusts described under sec_1361 and the respective beneficiary of each trust will be treated for purposes of sec_678 as the respective owner of the portion of the trust which consists of x stock therefore the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this letter_ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
